DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Title of the Invention
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Abstract
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.

Claim Objections
Claims 11, 13 and 14 are objected to because of the following informalities:  the acronym “DCI”, “CRC”,”RNTI”, “INT”, “BWP” are not defined by the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CAO et al. (US 20180199359) in view of WANG et al. (US 2019/0191424).
Regarding claim 11, CAO discloses a method of allocating uplink resources in a wireless cellular communication network (Fig. 3A: illustrates an embodiment for uplink grand-free transmission using RRC [0128]. The BS grants the uplink resources [Abstract; 0005]); the method comprising the steps of
 transmitting an indication from a base station (BS 283) to a UE (UE 120)indicating grant of a set of resources for an uplink transmission (step 302: BS sends an UL transmission resource assignment to UE through RRC signaling [0146]. The RRC signaling indicating an uplink grant free transmission resource configuration for the transmission and re-transmission of uplink data [0009]. Also, a DCI message indicting a grant for a re-transmission of the uplink data [0010; 0012]), and 
transmitting a DCI including a suspension indication from the base station to the UE indicating resources of the set of resources that are no longer available for the UE's uplink the DCI message may also be used for deactivation. When the UE receives a deactivation DCI, it stops transmitting on the grant free resources [0274]), wherein the CRC of the DCI is scrambled utilising a RNTI allocated specifically for uplink suspension indications (0159). CAO, further, discloses that the DCI signaling may be more than one bit [0207; 0215; 0240-0251]. However, CAO does not expressly discloses the DCI including a suspension indication comprising a 7 or 14 bit bimap.
WANG teaches base station, user equipment and wireless communication. More specifically, WANG teaches that DCI format for scheduling are 7 bits or 14 bits [0024].
It would have been obvious to one ordinary skill in the art before the effective filing date of the claim limitation to modify CAO with the teaching of WANG in order to provide DCI design to reduce blind detection time [0004].

Regarding claim 12, CAO discloses wherein the first UE determines that the DCI includes a suspension indication for uplink resources based on the RNTI utilized to scramble the CRC (0159).

Regarding claim 15, CAO discloses wherein if suspension indication does not indicate no suspension, the UE mutes the whole or part of its transmission (once the UE has detected the ACK, the UE can stop any retransmission [Fig. 3B; 0170]).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over CAO in view of WANG as applied to claim 11 above, and further in view of Kim et al. (US 2019/0082456).

Kim teaches method for transmitting and receiving uplink data channel and apparatus thereof. More specifically, Kim teaches that the servicing base station may configure the size of the payload of the DCI included in the PDCCH to the UE by the RRC signaling [0123].
It would have been obvious to one ordinary skill in the art before the effective filing date of the claim limitation to modify CAO in view of WANG with the teaching of KIM in order to provide a low delay time and a high reception quality of a mobile communication system [0027].

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over CAO in view of WANG as applied to claim 1 above, and further in view of  PARK (US 2019/0104517).
CAO in view of WANG discloses all the claim limitation as stated above, except for wherein the suspension indication is interpreted with respect to a reference resource which frequency region is the active BWP.
PARK teaches apparatus and method of uplink control channel resource allocation for new radio (NR). More specifically PARK teaches activation/deactivation indications of the DL 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claim limitation to modify CAO in view of WANG with the teaching of PARK in order to provide an apparatus and method preventing ambiguity between indication and interpretation of an uplink control channel transceiving resource of a base station and a user equipment resulted from uplink bandwidth part switching in the NE [0006].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takeda et al. (US 2020/0252180) discloses user terminal and radio communication method.
CAO et al. (US 2019/0090269) discloses systems and methods for mixed grant-free and grant-based uplink transmission.
Ying et al. (US 2018/0219649) discloses user equipments, base station and communication method.
Bendlin et al. (US 2018/0206214) discloses dynamic spectrum access with flexible bandwidth for licensed share access system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091.  The examiner can normally be reached on Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571 2723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SABA. TSEGAYE
Primary Examiner
Art Unit 2467



/SABA TSEGAYE/            Examiner, Art Unit 2467                                                                                                                                                                                            	July 3, 2021